PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/878,942
Filing Date: 24 Jan 2018
Appellant(s): Hummelshøj, Jens Strabo



__________________
Thomas M. Szymanski (Reg. No. 63,434)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/09/2020.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Arguments
(A.)	Appellant’s Argument, Pages 4-8 of the Appeal Brief: “Nallapa fails to teach or suggest displaying the modified environment on an electronic display to an operator. In presenting the rejection, the Examiner primarily relies on the Nallapa reference. (FOA, 8/6/20, pages 9-14). Nallapa is directed to a virtual road surface perception test bed as depicted in FIG. 5, which is reproduced herein. (Nallapa, [0002]-[0004], [0019]-[0022], FIG. 5). In particular, Nallapa discusses testing the performance of anomaly-detection algorithms via virtual sensor views of a virtual environment as perceived by a virtual sensor. ([0022]). Accordingly, Nallapa implements a virtual sensor that models behavior of an actual sensor.  Nallapa then functions to use the virtual sensor to electronically perceive virtual anomalies in a virtual road surface, which are analyzed using various algorithms for processing sensor data. The system can then analyze the performance of the algorithms to determine respective proficiencies of the algorithms according to the simulated/virtual test. Thus, Nallapa is testing sensor data processing algorithms for perceiving a road surface using a virtual test bed.”
Response to Argument: As noted in the previous Office Actions and Advisory Action, the appellee specifically notes that Nallapa discloses a method for testing the performance of one more anomaly-detection algorithms in a virtual environment. Further, Nallapa discloses a real-time simulation process including the virtual driving environment (Nallapa, [0067], “In selected embodiments, a real time process 104 may begin with generating 80 a virtual driving environment 38 including various anomalies 40. One increment (e.g., a very small increment) of the virtual driving environment 38 may then by traversed 82 in a simulation process with one or more virtual sensors 52.”), for users, engineers, technicians, etc. to interact with (Nallapa, [0029], “A user interface 30 of a system 22 may enable an engineer, technician, or the like to interact with, run, customize, or control various aspects of a system 22.”). As discussed in the Final Office Action and Advisory Action and with respect to [Fig. 4], Nallapa discloses a virtual driving environment which may contain three dimensional mesh defining of the virtual environment. With respect to [Figs. 5 and 6], Nallapa discloses a simulation module for the vehicle to traverse one or more sensors over the virtual environment to sense the anomalies. For further evidence, with respect to [Fig. 4], Nallapa discloses that the objected may be animated and move within the virtual environment (Nallapa, [0049], “Still other anomalies 40 d may model animate objects. Animate objects may be things in the real world that change their position with respect to a driving surface 50 over a relatively short period of time.”). For further evidence, Nallapa discloses a process to enable a developer to determine which algorithms are better than others, according to the virtual environment (Nallapa, [0071], “In selected embodiments, a process 104 in accordance with the present invention may be repeated with the exact same virtual driving environment 38. This may enable a developer to determine whether certain anomaly-detection and/or anomaly-response algorithms are better than others. Accordingly, a system 22 in accordance with the present invention may provide a test bed for developing, testing, and/or improving one or more anomaly-detection and/or anomaly-response algorithms.”). Accordingly, under the broadest reasonable interpretation and in light of the specification, the modified three dimensional virtual environment is being displayed on a display for an operator to interact with to analyze the anomaly-detection algorithms.

(B.)	Appellant’s Argument, Pages 9-12 of the Appeal Brief: “However, none of the sections in Sun cited by the Examiner nor the rest of the disclosure of Sun discuss displaying the modified environment on an electronic display to an operator nor modifying a simulated environment, as claimed. The only reference to a display of any kind in Sun is a generic reference to a computer system that may include a touchscreen display. (Sun, [0025]). However, this touchscreen display is not leveraged for displaying a modified environment or any other virtual/simulated environment. The noted recitation at paragraph [0025] of Sun is simply a boilerplate paragraph. Instead, Sun appears to be directed to a similar configuration as that discussed by Nallapa where the system models an environment and provides simulated electronic perceptions to an algorithm for processing and analysis. While the Advisory Action focuses on statements by Appellant that Sun does not discuss displaying, Sun also does not teach that for which the Examiner relies on Sun, i.e., modifying the virtual environment that is displayed. (Adv. Action, 11/19/20). It should be noted that displaying the modified environment is a central aspect of the claim. As such, with neither of the cited references teaching or suggesting this aspect, it is a key underpinning of how the references fail more generally.”
Response to Argument: The appellee notes that the secondary Sun reference was relied on for “visualization algorithms that approximates a machine vision technique to transform the simulated environment into a modified environment with redacted information in comparison to the simulated environment”. The appellant continues to argue that Sun does not provide sufficient support for the limitations due to the lack of the “displaying element”, however the appellee continues to note that Sun was not relied on for this feature. As cited in the Final Office Action, Sun discloses an autonomous vehicle perception simulation system that can perform filtering, object segmentation, object classification, and other image processing or data functions, which under the broadest reasonable interpretation, represents “machine vision techniques”. Accordingly, it would have been obvious to one of ordinary skill in the art to combine the references to include the machine vision techniques to modify the driving environment with redacted information to assist the driver/operator's perception while navigating through a driving scene.

(C.)	Appellant’s Argument, Pages 12-14 of the Appeal Brief: “The cited references further fail to teach or suggest dependent claim 2. The Office Action cites Sun at paragraphs [0013] and [0020] in relation to claim 2. (OA, 8/6/20, page 14-16). In particular, the Office Action cites the noted aspects in relation to "wherein the set of visualization algorithms visually approximate how the respective machine vision techniques perceive the driving scene by visualizing the redacted information that is a subset of simulated information that is available about the driving scene." (Emphasis Added). Yet, as set forth above, neither the noted sections of Sun nor any remaining sections of Sun or Nallapa discuss visualizing the modified environment in a subset of simulated information displayed on an electronic display to the operator, as provided for in the present arrangement of claims.”
Response to Argument: The appellant once again argues that Sun fails to disclose the claimed limitations due to the lack of “visualizing or displaying to an operator”, however the appellee notes that Sun was not relied on for visualizing or displaying techniques. As noted in the Final Office Action and Advisory Action, Sun discloses a visualization algorithm to isolate vehicle or object presence and activity in the images, sensors, data, etc. received by the autonomous vehicle perception simulation system, which under the broadest reasonable interpretation, represents a machine vision technique with redacted information. Accordingly, it would have been obvious to one of ordinary skill in the art to combine the references to include the machine vision techniques to modify the driving environment with redacted information to assist the driver/operator's perception while navigating through a driving scene.

(D.)	Appellant’s Argument, Pages 14-16 of the Appeal Brief: “The cited references further fail to teach or suggest dependent claim 4. The Examiner cites Nallapa at paragraphs [0040] and [0053] in relation to claim 4. (FOA, 8/6/20, page 17). The noted section details how the Nallapa reference produces virtual views and associated perceptions for a virtual sensor as the virtual vehicle/sensor progresses through the virtual environment. In general, the cited and associated paragraphs discuss how the system accounts for body role and other aspects that would change the view of the roadway for the sensor as the vehicle moves.”
Response to Argument: The appellee notes with respect to the cited portions in the Final Office Action and analysis above regarding the “displaying” of the environment to an operator, Nallapa discloses a vehicle-motion model which may be a software model that defines certain situations corresponding to the vehicle. Nallapa further discloses a simulation module to take into considering the virtualized driver inputs (velocity, brake, steering Input, etc.) For further evidence, Nallapa discloses a process to enable a developer to determine which algorithms are better than others, according to the virtual environment (Nallapa, [0071], “In selected embodiments, a process 104 in accordance with the present invention may be repeated with the exact same virtual driving environment 38. This may enable a developer to determine whether certain anomaly-detection and/or anomaly-response algorithms are better than others. Accordingly, a system 22 in accordance with the present invention may provide a test bed for developing, testing, and/or improving one or more anomaly-detection and/or anomaly-response algorithms.”). Accordingly, under the broadest reasonable interpretation, the user interface disclosed is used by the engineer, technician, or the like, to “monitor” the electronic inputs of the vehicle to analyze the perception algorithms.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/P.T.P./Examiner, Art Unit 2127                  
                                                                                                                                                                                      
Conferees:
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.